United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1621
                                   ___________

Hosie Edward Roberts, Jr.,              *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court from the Western
                                        * District of Missouri.
City of Columbia,                       *
                                        *        [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: March 6, 2001

                               Filed: March 9, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Hosie Edward Roberts, Jr., appeals following the district court’s1 grant of
summary judgment to his employer, the City of Columbia, Missouri, in his action under
the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213; the Family
Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-2654; and the Missouri Human Rights
Act (MHRA), Mo. Rev. Stat. §§ 213.010-213.137 (Supp. 1998). After de novo
review, see Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971 (8th Cir. 1994), we

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
agree--for the reasons stated by the district court in its thorough order--that
Mr. Roberts, a diabetic, failed to show (1) that he was disabled within the meaning of
the ADA, (2) that the City took adverse employment action against him on account of
his taking FMLA leave, or (3) that the City created a hostile working environment to
retaliate against him for complaining about the City’s allegedly discriminatory conduct.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-